802 F.2d 459
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEO LAVERN REAM, Petitioner-Appellantv.DENISE QUARRELS, Respondent-Appellee.
No. 85-1988.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1986.

1
BEFORE:  MILBURN and BOGGS, Circuit Judges;  DeMASCIO, District Judge*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of petitioner's motion with brief in support and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Petitioner initiated a petition for writ of habeas corpus in the district court.  The case was referred to a magistrate who recommended that the petition be denied.  The petitioner was advised by letter that the failure to file objections to the magistrate's report would result in waiver of an appeal from the district court's decision.  The petitioner advised the Court by letter that he would not respond to the report and recommendation.  No objections were filed to the report, therefore, petitioner waived his right to appeal the district court's order adopting the magistrate's report and dismissing the petition for a writ of habeas corpus.  Thomas v. Arn, --- U.S. ----, 106 S. Ct. 466 (1985);  United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court be and hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Robert E. DeMascio, U.S. District Judge for the Eastern District of Michigan, sitting by designation